FILED
                              NOT FOR PUBLICATION                           AUG 18 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FERNANDO MORENO MENDEZ;                          No. 11-71702
MARIA DEL CARMEN MORENO
GOMEZ,                                           Agency Nos.         A095-187-899
                                                                     A095-187-900
               Petitioners,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Fernando Moreno Mendez and Maria Del Carmen Moreno Gomez, natives

and citizens of Mexico, petition for review of an order of the Board of Immigration

Appeals (“BIA”) denying their motion to reopen removal proceedings. Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law

and review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in

part the petition for review.

      The BIA correctly analyzed petitioners’ motion to reopen based on

ineffective assistance of counsel in accordance with the governing statutory and

regulatory scheme. See 8 C.F.R. § 1003.2(c); see also Mohammed, 400 F.3d

at 792 (“[A] motion to reopen . . . is the proper ‘avenue ordinarily available to

pursue ineffective assistance of counsel claims.’”).

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen due to lack of prejudice, where petitioners failed to establish plausible

grounds for the relief that they seek. See Serrano v. Gonzales, 469 F.3d 1317,

1319 (9th Cir. 2006) (“To assert a valid due process ineffective assistance of

counsel claim, a petitioner must demonstrate prejudice; namely, he must show that

he has ‘plausible grounds for relief.’” (citation omitted)).

      In light of this disposition, we need not reach petitioners’ contentions

regarding due diligence. See Mendez-Alcaraz v. Gonzales, 464 F.3d 842, 844

(9th Cir. 2006) (declining to reach nondispositive challenges to a BIA order).




                                           2                                     11-71702
      The BIA also did not abuse its discretion by denying petitioners’ request for

reissuance of its decision of March 6, 2006. The record belies petitioners’

contention that the BIA considered their request only under its sua sponte

authority. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009)

(rejecting a contention belied by the record). To the extent petitioners challenge

the BIA’s refusal to exercise its sua sponte authority to reissue its decision, we lack

jurisdiction to consider these contentions. See Toufighi v. Mukasey, 538 F.3d 988,

993 n.8 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    11-71702